Title: From Alexander Hamilton to Sharp Delany, 5 April 1791
From: Hamilton, Alexander
To: Delany, Sharp


Treasury Department,5 April 1791
Sir,
The section of the collection law relative to the tares to be allowed at the Custom house upon the several species of goods therein mentioned appears to require that the allowance ⅌ Centum upon


Coffee in bags
}
be computed upon the hundred pounds,

do. in bales


do. in casks


pepper in bales


do. in casks


and that the allowance ⅌ centum upon sugars (other than loaf) in hogsheads & boxes be computed on the 112 pounds.
You will perceive that the above arrangement applies to articles, sold universally by the pound, the tare ⅌ 100 lbs, and that it applies to articles sold ⅌ the hundred weight, the tare ⅌ 112 lbs.
As I find the customs in trade in various parts of the United States differ considerably, I think it necessary to inform you that the above is only my present idea. I shall take measures to obtain that accurate Statement of facts which will be necessary to a confirmed & settled construction of the act.
I am, sir,   Your obedt Servant
Alex Hamilton
Sharp Delany Esqr.Collr. Philadelphia
